      Case 3:18-cv-00576-ECM-KFP Document 41 Filed 09/13/21 Page 1 of 1




                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

MAURICE ANTONIO BROWN, # 264844,                )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )   CIVIL ACT. NO.3:18-cv-576-ECM
                                                )              (WO)
THERESA DYER, et al.,                           )
                                                )
       Defendants.                              )

                                  FINAL JUDGMENT

       In accordance with the order entered on this date adopting the Recommendation of

the Magistrate Judge, it is the

       ORDER, JUDGMENT and DECREE of the Court that this case is DISMISSED

with prejudice.

       The Clerk is DIRECTED to enter this document on the civil docket as a Final

Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       Done this 13th day of September, 2021.


                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
